Citation Nr: 0207601	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran withdrew his request for a personal hearing 
before a member of the Board by correspondence added to the 
claims folder in June 2002.

Although the RO adjudicated the issue of entitlement to 
service connection for right ear hearing loss on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

The issue of entitlement to an increased (compensable) rating 
for service-connected left ear hearing loss is addressed in 
the remand section of this decision.


FINDINGS OF FACT

1.  A request to reopen a claim for entitlement to service 
connection for right ear hearing loss was denied in an 
September 1995 rating decision.  The veteran was notified of 
the determination and apprised of his appellate rights by 
correspondence dated September 21, 1995, rating decision, but 
did not appeal.  
2.  The evidence submitted since the September 1995 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Medical evidence shows that the veteran has a right 
hearing loss disability that began during or as a result of 
active service. 


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied reopening 
a claim for entitlement to service connection for right ear 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the September 1995 rating 
decision is new and material and the claim for entitlement to 
service connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  The veteran's present right ear hearing loss was incurred 
as a result of an injury during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Analysis

In September 1995, the RO denied reopening a claim for 
entitlement to service connection for right ear hearing loss. 
The veteran was notified of the determination and apprised of 
his appellate rights by correspondence dated September 21, 
1995, but did not appeal.  Therefore, the September 1995 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2001).

The Board notes that the September 1995 rating decision was 
based, in part, upon a determination that the evidence did 
not show the veteran had a hearing loss disability as defined 
by VA regulations during active service.  The pertinent 
evidence added to the claims file since the Board 
determination includes medical evidence demonstrating the 
veteran has a present right ear hearing loss disability for 
VA purposes.  

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection includes new evidence which 
when considered in light of applicable VA law bears directly 
and substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  As "new and material" evidence has been 
submitted, the claim is reopened.


Service Connection Claim
Hearing Impairment

Background.  Service medical records include a March 1973 
enlistment examination report which noted an audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
---
10
LEFT
20
20
15
---
20

The veteran's October 1979 separation examination report 
noted an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
30
LEFT
0
0
10
30
55

A follow up audiological evaluation the next day revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
10
5
10
40
60

The examiner's diagnoses included bilateral high frequency 
hearing loss from 4000 to 6000 Hertz in the right ear and 
from 3000 to 6000 Hertz in the left ear.  It was noted the 
disorder did not exist prior to service but was not 
considered disabling.  The veteran denied hearing loss in his 
October 1979 report of medical history.

An August 1981 medical examination report noted the veteran 
was not qualified for re-enlistment because of hearing loss.  
An audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
40
LEFT
10
5
10
50
60

A follow up audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
40
LEFT
5
0
10
45
60

VA medical records dated in December 1982 show the veteran 
complained of decreased hearing acuity during and after 
service.  A February 1983 Impedance Measurement Report Form 
noted the veteran's hearing acuity in graphic form and 
reported speech discrimination scores of 100 percent in the 
right ear and 96 percent in the left ear.  An ear, nose, and 
throat consultation report noted a diagnosis of bilateral 
high frequency sensorineural hearing loss.

In an April 1983 rating decision the RO granted entitlement 
to service connection for left ear hearing loss but denied 
entitlement to right ear hearing loss.  The RO, in essence, 
found the evidence of record did not show the veteran had a 
right ear hearing loss for VA compensation purposes during 
active service.

VA authorized audiological evaluation in August 1993 revealed 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
55
LEFT
15
10
30
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The diagnoses included moderate right ear hearing loss and 
mild to moderate left ear hearing loss.

In August 1995, the veteran, in essence, requested his claim 
for entitlement to service connection for right ear hearing 
loss be reopened.  

VA authorized audiological evaluation in September 1995 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
10
10
25
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

In a September 1995 rating decision the RO, inter alia, 
denied reopening the claim for entitlement to service 
connection for right ear hearing loss.  The RO, in essence, 
found the evidence added to the record since a prior final 
determination of the matter had been cumulative of evidence 
previously considered.

In July 1999, the veteran requested entitlement to a 
compensable rating for bilateral hearing loss.  He noted his 
spouse had requested he stop talking so loud and that his 
neighbors had complained many times because his television 
was too loud.  He also stated his speech ability had been 
affected by his hearing problems.

Private medical records dated in August 1999 noted the 
veteran's hearing acuity in graphic form and reported speech 
discrimination scores of 96 percent in the right ear and 88 
percent in the left ear.

VA authorized audiological evaluation in November 1999 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
65
LEFT
10
10
45
50
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner's diagnosis was bilateral high frequency 
sensorineural hearing loss.

VA authorized audiological evaluation in April 2000 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
50
65
LEFT
10
10
45
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner's diagnosis was mild right ear high frequency 
sensorineural hearing loss and moderate left ear high 
frequency sensorineural hearing loss.

In a February 2001 statement R.F., the veteran's employment 
supervisor, noted the veteran experienced difficulty with his 
job because of hearing problems daily.  

At his personal hearing in February 2001 the veteran 
reiterated his claim and described the noise exposure he had 
experienced during active service.  He stated he had worked 
packing aircraft parts around noisy equipment and that the 
facility was adjacent to an airfield with exposure to 
aircraft noise.  He reported that he presently experienced 
difficulty at work and at home because of hearing problems.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. App. 155 
(1993).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley, 5 Vet. App. at 159-60.  Even if 
a veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. At 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. At 157.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis.  Based upon a comprehensive review of all the 
evidence, the Board finds entitlement to service connection 
for right ear hearing loss is warranted.  Service medical 
records show the veteran developed bilateral hearing loss 
during active service but that his right ear hearing loss at 
that time was not a disability for VA purposes.  No medical 
evidence dated within the one year after the veteran's 
separation from service was submitted; however, records dated 
in and subsequent to August 1981 demonstrate a right ear 
hearing loss that has become a disability for VA compensation 
purposes.

Although the medical evidence of record does not specifically 
attribute the veteran's post-service decreased hearing acuity 
to active service, the Board finds the veteran's October 1979 
separation examination which provided a diagnosis of 
bilateral hearing loss is indicative of a chronic disorder.  
In the absence of any evidence of an intervening audiological 
injury to the right ear and applying the benefit of the doubt 
in the veteran's favor, the Board finds the veteran's present 
right ear hearing loss disability was incurred as a result of 
an injury during active service.



ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss, the claim is reopened.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

As noted above, the Board finds entitlement to service 
connection for right ear hearing loss has been established.  
The Board also finds the increased rating claim developed on 
appeal is "inextricably intertwined" with rating action 
required as a result of this determination.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board notes it would 
be premature and potentially prejudicial to the veteran to 
consider the increased rating claim on appeal prior to RO 
adjudication based upon this decision.  Therefore, appellate 
review of this matter is deferred.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate action 
to implement the finding in this decision 
and to assign a disability rating for 
bilateral hearing loss.  The RO should 
provide the veteran with notice of the 
determination and his appellate rights.  
Upon receipt of a timely notice of 
disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issue for appellate 
review.  

If the veteran does not complete a timely 
appeal, the RO should review the case to 
determine if the increased rating issue 
developed on appeal became moot because 
of the assigned effective date for 
bilateral hearing loss or if the issue of 
entitlement to an increased rating for 
left ear hearing loss for a defined 
period of time remains for appellate 
review.  If so, the RO should return the 
case to the Board for further appellate 
consideration. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


